Case 2:19-mj-00277-JHR Document1 Filed 09/03/19 Pagelof1 PagelD#:1

AO 106 (Rev. 66/09) Application for a Search Warrant

DISTRICT OF MAINE
PORTLAND

UNITED STATES DISTRICT COURSEceten s FiLeo
for the SEP -3 2019
DISTRICT OF MAINE CHRISTA K. BERRY, CLERK
BY
In the Matter of the Search of ) DEPUTY CLERK
(Briefly describe the property to be searched )
or identify the person by name and address} } Case No. 2:19-mj- 23°9. THe

Information associated with Facebook usernames )
facebook.comilivi.saige and /mcmahonlonnie

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its locatioit):

Information associated with Facebook usernames facebook.comilivi.saige and /mcmahontonnie

located in the Northern District of California . there is now concealed fidentify the
person or describe the property fo be seized):

SEE ATTACHMENT B to Affidavit of Special Agent Kevin J. Connelly, attached hereto.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wh evidence of a crime;
0 contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime:
0 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. Section 844(i) Malicious Destruction of Property Used in
interstate Commerce by Fire

The application is based on these facts:

See attached Affidavit of Special Agent Kevin J. Connelly

of Continued on the attached sheet.

O Delayed notice of | days (give exact ending date if more than 30 days: _ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

, — )
ian (/
Kevin J. Connelly, Special Age

Printed name and litle

Sworn to before me and signed in my presence.
Date: 09/03/2019

Judge's signature

City and state: Portland, Maine John H. Rich Ill, U.S. Magistrate Judge

Printed name and title
